DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2021 and 1/26/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “receiving release notification information, wherein the release notification information comprises: identification information of an uplink address allocated to the network element node; and releasing, according to the release 
It is not clear how the release notification information comprises identification information of an uplink address allocated to the network element node and is used to release the uplink address not allocated to the network element node”. The Examiner assumes the Applicant means that the release notification information comprises identification information of an uplink address that has been allocated to the network element node but not used by the network element node.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ERICSSON: "PDU Session Split at UPF" 3GPPTSG-RAN WG3 Meeting#99; R3-181266; March2, 2018; Athens, Greece, hereinafter R3-181266).

Consider claims 1 and 15, R3-181266 discloses a core network (AMF, Fig. X), comprising a processor, a memory and a communication bus (inherent in AMF), and an address allocation method, comprising:
 in a case of establishing a session, configuring at least two uplink addresses and sending the at least two uplink addresses to an access network, wherein the access network is a connectivity network formed by a coupling of at least two network element nodes  and part or all of the at least two uplink addresses are used for being allocated among the at least two network element nodes (the 5GC provides two UL TEID addresses during PDU Session Resource Setup; the MN performs SN addition, see steps 1 and 4 in Fig. X in section 10.x.1); and 
receiving at least one downlink address sent by the access network and determining usage of the at least two uplink addresses, wherein the session is a splitting session and the session is configured on at least two network element nodes (The MN provides DL TEID addresses to be applied as the first and the additional DL tunnel address on the NG-U interface, see step 5 in Fig. X in section 10.x.; the PDU session is split between the Master Node and the Secondary Node).

Consider claims 3 and 17,  and as applied to claim 1 above, R3-181266 discloses wherein receiving the at least one downlink address sent by the access network comprises: receiving a downlink address sent by the access network and used by each network element node among the at least two network element nodes configured with the session (The MN provides DL TEID addresses to be applied as the 

Consider claim 4, and as applied to claim 1 above, R3-181266 discloses wherein the at least two network element nodes comprise at least one master node and a network element node, except for the at least one master node, wherein the network element node is a secondary node; and wherein the at least two network element nodes configured with the session comprise one master node and at least one secondary node (MN and SN in Fig. X).

Consider claim 6, and as applied to claim 1 above, R3-181266 discloses wherein the at least two network element nodes comprise at least one master node and a network element node, except for the at least one master node, wherein the network element node is a secondary node (MN and SN in Fig. X); 
wherein sending the at least two uplink addresses to the access network comprises: 
sending the at least two uplink addresses to the at least one master node (AMF sends UL TNL and  additional UL TNL to MN in a PDU Session Setup Request, see step 1 in Fig. X); and 
wherein receiving the downlink address sent by the access network comprises: receiving the downlink address sent by the at least one master node (MN sends  

Consider claims 8 and 18, R3-181266 discloses network element node (MN in Fig. X), comprising a processor, a memory and a communication bus (inherent in MN),  and an address allocation method, comprising: 
in a case of establishing a session, receiving at least two uplink addresses sent by a core network (the 5GC provides two UL TEID addresses during PDU Session Resource Setup; the MN performs SN addition, see steps 1 and 4 in Fig. X in section 10.x.1); 
performing, according to the at least two uplink addresses, uplink-address allocation among a plurality of network element nodes composing an access network, wherein the access network is a connectivity network formed by a coupling of at least two network element nodes (the 5GC provides two UL TEID addresses during PDU Session Resource Setup; the MN performs SN addition, see steps 1 and 4 in Fig. X in section 10.x.1); and 
sending at least one downlink address to the core network, and determining usage of the at least two uplink addresses, wherein the session is a splitting session and the session is configured on at least two network element nodes (The MN provides DL TEID addresses to be applied as the first and the additional DL tunnel address on the NG-U interface, see step 5 in Fig. X in section 10.x.; the PDU session is split between the Master Node and the Secondary Node).



Consider claim 11, and as applied to claim 10 above, R3-181266 discloses wherein the at least two network element nodes comprise at least one master node and a network element node, except for the at least one master node, wherein the network element node is a secondary node; and the at least two network element nodes configured with the session comprise one master node and at least one secondary node (MN and SN in Fig. X).

Consider claim 13, and as applied to claim 8 above, R3-181266 discloses wherein the at least two network element nodes comprise at least one master node and a network element node, except for the at least one master node, wherein the network element node is a secondary node (MN and SN in Fig. X); 


receiving, by the at least one master node, the at least two uplink addresses sent by the core network (AMF sends UL TNL and  additional UL TNL to MN in a PDU Session Setup Request, see step 1 in Fig. X); and 
wherein sending the downlink address to the core network comprises: 
sending, by the at least one master node, the downlink address to the core network (MN sends  PDU Session Setup Response  with the DL TNL and the additional UL TNL to the AMF, see step 5 in Fig. X).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over R3-181266 in view of Shi et al (US 20200404732 A1, hereinafter Shi), and further in view of Lu et al (US 20190124580 A1, hereinafter Lu).

Consider claims 2 and 16, and as applied to claim 1 above R3-181266 discloses a core network (AMF, Fig. X), comprising a processor, a memory and a communication bus (inherent in AMF), but does not expressly disclose wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses according to a preset mapping relation between uplink addresses and downlink addresses.
In the same field of endeavor, Shi discloses wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses [according to a preset mapping relation between uplink NG-U-1 mapped to DL TEIDNG-U-1 and UL TEIDNG-U-2 mapped to DL TEIDNG-U-2 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shi with the teachings of R3-181266 for handling Quality of Service mobility and dual connectivity.
Nonetheless, the combination of Shi and R3-181266 does not expressly disclose according to a preset mapping relation between uplink addresses and downlink addresses.
In the same field of endeavor, Lu discloses according to a preset mapping relation between uplink addresses and downlink addresses (a mapping table which maps from original uplink (UL) Tunnel Endpoint Identifier (TEID) at the S-GW 140, for example, {Original UL TEID, IP of the S-GW}, to a downlink (DL) TEID at the second BS 120, for example, {DL TEID of the second BS, IP of the second BS}, paragraph 64).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a mapping table as taught in in the system of R3-181266 as modified by Shi in order  to map an uplink Tunnel Endpoint Identifier to a downlink Tunnel Endpoint Identifier.

Consider claims 9 and 19, and as applied to claim 8 above R3-181266 does not expressly disclose wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses 
In the same field of endeavor, Shi discloses wherein the determining the usage of the at least two uplink addresses further comprises determining the usage of the at least two uplink addresses [according to a preset mapping relation between uplink addresses and downlink addresses] (Fig. 1B shows UL TEIDNG-U-1 mapped to DL TEIDNG-U-1 and UL TEIDNG-U-2 mapped to DL TEIDNG-U-2 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shi with the teachings of R3-181266 for handling Quality of Service mobility and dual connectivity.
Nonetheless, the combination of Shi and R3-181266 does not expressly disclose according to a preset mapping relation between uplink addresses and downlink addresses.
In the same field of endeavor, Lu discloses according to a preset mapping relation between uplink addresses and downlink addresses (a mapping table which maps from original uplink (UL) Tunnel Endpoint Identifier (TEID) at the S-GW 140, for example, {Original UL TEID, IP of the S-GW}, to a downlink (DL) TEID at the second BS 120, for example, {DL TEID of the second BS, IP of the second BS}, paragraph 64).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a mapping table as taught in in the system of R3-181266 as modified by Shi in order  to map an uplink Tunnel Endpoint Identifier to a downlink Tunnel Endpoint Identifier.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  R3-181266 in view of Vesely et al (US 20200252985 A1, hereinafter Vesely).

	Consider claim 5, and as applied to claim 1 above, R3-181266 does not expressly disclose , after receiving the downlink address sent by the access network, further comprising: receiving release notification information, wherein the release notification information comprises: 
identification information of an uplink address allocated to the network element node; and 
releasing, according to the release notification information, the uplink address not allocated to the network element node.
In the same field of endeavor Vesely discloses after receiving the downlink address sent by the access network, further comprising: receiving release notification information, wherein the release notification information comprises: 
identification information of an uplink address allocated to the network element node; and 
releasing, according to the release notification information, the uplink address not allocated to the network element node (A 5G Core Network (5GC) can operate to allocate 2 TEIDs and, when a RAN does not perform splitting, the 5GC can responsively release one of the two TEIDs, paragraph 34).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to release allocated but unused 

Consider claim 12, and as applied to claim 10 above, R3-181266 does not expressly disclose sending release notification information, wherein the release notification information comprises: 
identification information of an uplink address allocated to the network element node; and 
wherein the release notification information is used for the core network to release the uplink address not allocated to the network element node.
In the same field of endeavor Vesely discloses sending release notification information, wherein the release notification information comprises: 
identification information of an uplink address allocated to the network element node; and 
wherein the release notification information is used for the core network to release the uplink address not allocated to the network element node (A 5G Core Network (5GC) can operate to allocate 2 TEIDs and, when a RAN does not perform splitting, the 5GC can responsively release one of the two TEIDs, paragraph 34).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to release allocated but unused resources as taught in Vesely in order to make efficient use of limited network resources.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over R3-181266 in view of Shi. 

Consider claim 7, and as applied to claim 1 above, R3-181266 does not expressly disclose determining a correspondence between a used uplink address and the downlink address.
In the same field of endeavor, Shi discloses determining a correspondence between a used uplink address and the downlink address (Fig. 1B shows UL TEIDNG-U-1 mapped to DL TEIDNG-U-1 and UL TEIDNG-U-2 mapped to DL TEIDNG-U-2 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shi with the teachings of R3-181266 for handling Quality of Service mobility and dual connectivity.

Consider claim 14, and as applied to claim 8 above, R3-181266 does not expressly disclose determining a correspondence between a used uplink address and the downlink address.
In the same field of endeavor, Shi discloses determining a correspondence between a used uplink address and the downlink address (Fig. 1B shows UL TEIDNG-U-1 mapped to DL TEIDNG-U-1 and UL TEIDNG-U-2 mapped to DL TEIDNG-U-2 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shi 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642